Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 3/22/2021 regarding application 16/433,148 filed on 6/6/2019.  
 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3, 6-8, 10-12, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US Patent 2016/0162215, hereinafter Jayaraman), and in view of Tanpairoj et al. (US Patent 2019/0065080, hereinafter Tanpairoj).
	As to claim 1, Jayaraman teaches A memory system [as shown in figure 1; Tanpairoj also teaches this limitation – as shown in figure 1] comprising: 
a nonvolatile memory [non-volatile memory, figure 1, 104; 
Tanpairoj also teaches this limitation – Electronic devices can be broken down into several main components: a processor (e.g., a central processing unit (CPU) or other main processor); memory (e.g., one or more volatile or non-volatile random-access memory (RAM) memory device, such as dynamic RAM (DRAM), mobile or low-power double-data-rate synchronous DRAM (DDRSDRAM), etc.); and a storage device (e.g., non-volatile memory (NVM) device, such as flash memory, read-only memory (ROM), an SSD, an MMC, or other memory card structure or assembly, etc.) … (¶ 0023)]; 
a random access memory configured to store data that is received from a host in accordance with acceptance of a write command [buffer random access memory (bram), figure 1, 188; The buffer random-access memory (BRAM) 188 may be configured to buffer data passed between the host device 150 and the memory 104. For example, data received from the host device 150 may be stored at the BRAM 188 prior to being written to the memory 104 … (¶ 0034); 
Tanpairoj also teaches this limitation – … In many examples, the SSDs will also include DRAM or SRAM (or other forms of memory die or other memory structures). The SSD can receive commands from a host in association with memory operations, such as read or write operations to transfer data (e.g., user data and associated integrity data, 
a controller electrically connected to the nonvolatile memory and the random access memory [controller, figure 1, 120; 
Tanpairoj also teaches this limitation – memory control unit, figure 4, 430], the controller configured to: 
select, based on a comparison between a reception speed of data and a threshold, the data being received in accordance with acceptance of one or more write commands from the host, the reception speed being a speed of the data sent from the host to the controller, as a write mode [… The data rate threshold may include or correspond to a data rate of data received from the host device 150 and/or a data rate of data written to the memory 104 (¶ 0029); The data rate identifier 186 may be configured to measure (e.g., detect) a data rate of data received from the host device 150 and/or a data rate of data written to the memory 104 … (¶ 0033); The data storage device 102 may determine an incoming data rate associated with data received from the host device 150 and may compare the incoming data rate to a threshold data rate. For example, the incoming data rate may be determined based on data received from the host device prior to receiving the host data 0-23. If the incoming data rate is greater than or equal to the threshold data rate, the data storage device 102 may use one of the stored operation parameters 180 that indicates an execution time period to perform the set of SLC write operations … (¶ 0061); 
Tanpairoj also teaches this limitation – … For example, when writing to the memory cells of the memory device, the usage rules may specify one or more memory device the memory device (e.g., the controller) may receive a write command (e.g., over a communications interface from a host) to write data. At operation 665 a determination is made whether to write the data to the SLC cache or the MLC memory cells … (¶ 0075-0076)] among from a first mode in which N-bit data is written per memory cell in the nonvolatile memory [the SLC mode -- … a single-level cell ( SLC) write operation … (¶ 0031); 
Tanpairoj also teaches this limitation – … For example, a single-level cell (SLC) can represent one of two programmed states (e.g., 1. or 0), representing one bit of data (¶ 0007)] and a second mode in which M-bit data is written per memory cell in the nonvolatile memory [the MLC mode -- … a multi-level cell ( MLC) write operation (configured to write 2 bits per cell (BPC), 3 BPC, or more than 3 BPC) … (¶ 0031); Tanpairoj also teaches this limitation – However, flash memory cells can also represent N being equal to or larger than one, M being larger than N [a single-level cell (SLC) write operation, a multi-level cell (MLC) write operation (configured to write 2 bits per cell (BPC), 3 BPC, or more than 3 BPC) … (¶ 0031); 
Tanpairoj also teaches this limitation – … For example, a single-level cell (SLC) can represent one of two programmed states (e.g., 1. or 0), representing one bit of data. However, flash memory cells can also represent one of more than two programmed states, allowing the manufacture of higher density memories without increasing the number of memory cells, as each cell can represent more than one binary digit (e.g., more than one bit). Such cells can be referred to as multi-state memory cells, multi-digit cells, or multi-level cells (MLCs). In certain examples, MLC can refer to a memory cell that can store two bits of data per cell (e.g., one of four programmed states) … (¶ 0007-0008)]; and 
write data stored in the random access memory into the nonvolatile memory in the selected write mode [The buffer random-access memory (BRAM) 188 may be configured to buffer data passed between the host device 150 and the memory 104. For example, data received from the host device 150 may be stored at the BRAM 188 prior wherein the controller is further configured to: 
select the second mode as the write mode when the reception speed is equal to or slower than a threshold [Data storage devices can store single-level cell (SLC) data as well as (MLC) data. SLC data and MLC data may be written directly to a memory (e.g., flash memory) of the data storage device. SLC data that has been written to the memory can also be "folded" into MLC data. The memory of a data storage device can be divided into different physical and logical components … (¶ 0004); … The set of MLC write operations may include direct write operations to write data, such as incoming data received from the host device 150, to the first set of dies (associated with the first meta plane 130). In other implementations, the first memory operation 162 (e.g., a first set of operations) may include a set of MLC write operations (e.g., MLC direct write operations) and the second memory operation 164 may include an erase operation, as described with reference to FIG. 4 (¶ 0044); The data storage device 102 may determine an incoming data rate associated with data received from the host device 150 and may compare the incoming data rate to a threshold data rate … (¶ 0061); … The data storage device 102 may schedule the host data 0-23 to be written to the memory dies 141-144 (D0-D3) as a set of MLC direct write operations (that store 2 BPC) (¶ 0066); 
this limitation is more expressively taught by Tanpairoj -- … For example, when writing to the memory cells of the memory device, the usage rules may specify one or more memory device metrics (such as a write activity rate) and a threshold. For example, the SLC cache behavior profile 534 may specify that under a particular write activity the memory device (e.g., the controller) may receive a write command (e.g., over a communications interface from a host) to write data. At operation 665 a determination is made whether to write the data to the SLC cache or the MLC memory cells … (¶ 0075-0076)]; and 
select the first mode as the write mode when the reception speed is faster than the threshold [The data storage device 102 may determine an incoming data rate associated with data received from the host device 150 and may compare the incoming data rate to a threshold data rate. For example, the incoming data rate may be determined based on data received from the host device prior to receiving the host data 0-23. If the incoming data rate is greater than or equal to the threshold data rate, the data storage device 102 may use one of the stored operation parameters 180 that indicates an execution time period to perform the set of SLC write operations … (¶ 0061); 
Tanpairoj also teaches this limitation – … For example, some commands may be advantageously written to SLC cache. If more than a threshold number of those commands are received over a given timeframe, the SLC cache may be increased (¶ 0065)].
	Regarding claim 1, Jayaraman teaches detecting incoming data rate from the host with respect to a threshold and writing data directly to MLC [Data storage devices can store single-level cell (SLC) data as well as (MLC) data. SLC data and MLC data may be written directly to a memory (e.g., flash memory) of the data storage device. SLC data that has been written to the memory can also be "folded" into MLC data. The memory of a data storage device can be divided into different physical and logical components … (¶ 0004); … The set of MLC write operations may include direct write operations to write data, such as incoming data received from the host device 150, to the first set of dies (associated with the first meta plane 130). In other implementations, the first memory operation 162 (e.g., a first set of operations) may include a set of MLC write operations (e.g., MLC direct write operations) and the second memory operation 164 may include an erase operation, as described with reference to FIG. 4 (¶ 0044); The data storage device 102 may determine an incoming data rate associated with data received from the host device 150 and may compare the incoming data rate to a threshold data rate … (¶ 0061); … The data storage device 102 may schedule the host data 0-23 to be written to the memory dies 141-144 (D0-D3) as a set of MLC direct write operations (that store 2 BPC) (¶ 0066)], but does not expressively teach doing so when the reception speed of data is equal to or slower than a threshold.
a write activity rate) and a threshold. For example, the SLC cache behavior profile 534 may specify that under a particular write activity threshold, the memory device should write to MLC storage rather than utilize the SLC cache. Upon receiving a write request, the write controller 537 may check the SLC cache behavior profile 534 and may determine one or more metrics (e.g., write activity) and then compare the one or more metrics against the one or more rules and thresholds specified in the SLC cache behavior profile 534 (¶ 0071); For example, a device utilization, a write activity threshold, and the like. For example, if a write activity is below a threshold, the data may be written immediately to MLC memory cells rather than being cached in SLC cells first. As previously described, this may save power. FIG. 6B illustrates a flowchart of a method 650 of handling a write request according to some examples of the present disclosure. At operation 660 the memory device (e.g., the controller) may receive a write command (e.g., over a communications interface from a host) to write data. At operation 665 a determination is made whether to write the data to the SLC cache or the MLC memory cells … (¶ 0075-0076)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to use MLC mode when the reception speed is equal to or slower than a threshold, as demonstrated by Tanpairoj, and to incorporate it into the existing apparatus disclosed by Jayaraman, in order to match the speed of incoming 
	As to claim 3, Jayaraman in view of Tanpairoj teaches The memory system of Claim 1, wherein  the controller is further configured to write data, which is written in the nonvolatile memory in the first mode, into the nonvolatile memory in the second mode when the memory system is in an idle state [Jayaraman -- … SLC data that has been written to the memory can also be "folded" into MLC data … (¶ 0004); … In some implementations, the controller 120 may schedule EPWR error-checking operations to be performed during idle time periods (associated with a meta plane) that are identified to occur during performance, at the meta plane, of SLC writes and MLC folding, as described with reference to FIG. 3 … (¶ 0014)].
	As to claim 6, Jayaraman in view of Tanpairoj teaches The memory system of Claim 1, wherein the controller is further configured to: allocate a second memory area in the random access memory as a second buffer that is used for storing data to be written in the second mode; and allocate a first memory area in the random access memory as a first buffer in response to the reception speed being faster than the threshold, the first buffer being used for storing data to be written in the first mode [Jayaraman -- … For example, the first timing diagram 200 illustrates host data 0-23 transferred from the host device 150 to the data storage device 102 (e.g., to the BRAM 188), BRAM data 0-23 transferred from the BRAM 188 to the memory 104 (e.g., to one or more of the memory dies 141-148), and operations performed at the memory dies 141-148 (D0-D7) … The data storage device 102 may schedule the host data 0-23 to be written to the memory dies 141-144 (D0-D3) as a set If the incoming data rate is greater than or equal to the threshold data rate, the data storage device 102 may use one of the stored operation parameters 180 that indicates an execution time period to perform the set of SLC write operations … (¶ 0061)].
	As to claim 7, Jayaraman in view of Tanpairoj teaches The memory system of Claim 6, wherein the controller is further configured to: when the reception speed is equal to or slower than the threshold, store second data in the second buffer, the second data being received from the host in accordance with acceptance of a write command [Jayaraman -- … The data rate threshold may include or correspond to a data rate of data received from the host device 150 and/or a data rate of data written to the memory 104 (¶ 0029); The data rate identifier 186 may be configured to measure (e.g., detect) a data rate of data received from the host device 150 and/or a data rate of data written to the memory 104 … (¶ 0033); The data storage device 102 may determine an incoming data rate associated with data received from the host device 150 compare the incoming data rate to a threshold data rate … (¶ 0061); … The data storage device 102 may schedule the host data 0-23 to be written to the memory dies 141-144 (D0-D3) as a set of MLC direct write operations (that store 2 BPC) (¶ 0066)]; and when the reception speed is faster than the threshold, select the second mode as well as the first mode as the write mode [Jayaraman -- The data storage device 102 may determine an incoming data rate associated with data received from the host device 150 and may compare the incoming data rate to a threshold data rate. For example, the incoming data rate may be determined based on data received from the host device prior to receiving the host data 0-23. If the incoming data rate is greater than or equal to the threshold data rate, the data storage device 102 may use one of the stored operation parameters 180 that indicates an execution time period to perform the set of SLC write operations … (¶ 0061); … SLC data that has been written to the memory can also be "folded" into MLC data … (¶ 0004); … In some implementations, the controller 120 may schedule EPWR error-checking operations to be performed during idle time periods (associated with a meta plane) that are identified to occur during performance, at the meta plane, of SLC writes and MLC folding, as described with reference to FIG. 3 … (¶ 0014)]; and store third data in the first buffer or the second buffer, the third data being received from the host in accordance with acceptance of a write command [Jayaraman -- … For example, the first timing diagram 200 illustrates host data 0-23 transferred from the host device 150 to the data storage device 102 (e.g., to the BRAM 188), BRAM data 0-23 transferred from the BRAM 188 to the memory 104 (e.g., to one or more of the memory dies 141-148), and operations performed at the memory dies 141-148 (D0-D7) … The data storage device If the incoming data rate is greater than or equal to the threshold data rate, the data storage device 102 may use one of the stored operation parameters 180 that indicates an execution time period to perform the set of SLC write operations … (¶ 0061)].
	As to claim 8, Jayaraman in view of Tanpairoj teaches The memory system of Claim 7, wherein the controller is configured to: store the third data in the second buffer when the reception speed is faster than the threshold and the second buffer has an available area for storing the third data [Jayaraman -- The data storage device 102 may determine an incoming data rate associated with data received from the host device 150 and may compare the incoming data rate to a threshold data rate. For example, the incoming data rate may be determined based on data received from the host device prior to receiving the host data 0-23. If the incoming data rate is greater than or equal to the threshold data rate, the data storage device 102 may use perform the set of SLC write operations … (¶ 0061); … SLC data that has been written to the memory can also be "folded" into MLC data … (¶ 0004); … In some implementations, the controller 120 may schedule EPWR error-checking operations to be performed during idle time periods (associated with a meta plane) that are identified to occur during performance, at the meta plane, of SLC writes and MLC folding, as described with reference to FIG. 3 … (¶ 0014)]; and store the third data in the first buffer when the reception speed is faster than the threshold and the second buffer does not have an available area for storing the third data [Jayaraman -- The data storage device 102 may determine an incoming data rate associated with data received from the host device 150 and may compare the incoming data rate to a threshold data rate. For example, the incoming data rate may be determined based on data received from the host device prior to receiving the host data 0-23. If the incoming data rate is greater than or equal to the threshold data rate, the data storage device 102 may use one of the stored operation parameters 180 that indicates an execution time period to perform the set of SLC write operations … (¶ 0061); Uehara – … The SLC mode has features in which fast writing is possible and allowable number of times of data rewriting are large … (¶ 0019)].
	As to claim 10, Jayaraman in view of Tanpairoj teaches The memory system of Claim 6, wherein 35 the controller is further configured to write, when the reception speed faster than the threshold becomes equal to or slower than the threshold, data stored in the first buffer into the nonvolatile memory in the first mode and release the first buffer [Jayaraman -- … For example, the first timing If the incoming data rate is greater than or equal to the threshold data rate, the data storage device 102 may use one of the stored operation parameters 180 that indicates an execution time period to perform the set of SLC write operations … (¶ 0061)].
	As to claim 11, Jayaraman in view of Tanpairoj teaches The memory system of Claim 1, wherein the controller is configured to calculate the reception speed on the basis of an amount of data received from the host in accordance with acceptance of one or more write commands within a first time period [Jayaraman -- … The data rate threshold may include or correspond to a data rate of data received from the host device 150 and/or a data rate of data written to the memory 104 (¶ 0029); The data rate identifier 186 may be configured to measure (e.g., detect) a data rate of data received from the host device 150 and/or a data rate of data written to the memory 104 … (¶ 0033); The data storage device 102 may determine an incoming data rate associated with data received from the host device 150 and may compare the incoming data rate to a threshold data rate … (¶ 0061)].
	As to claim 12, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 14, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
	As to claim 17, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
	As to claim 18, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to “As to claim 8” presented earlier in this Office Action for details.
7.	Claims 2, 9, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Tanpairoj, and in view of Frost et al. (US Patent Application Publication 2011/0219259, hereinafter Frost).
	As to claim 2, Jayaraman in view of Tanpairoj does not teach The memory system of Claim 1 further comprising a power storage device, wherein the controller is further configured to write data stored in the random access memory into the nonvolatile memory in the first mode by using electric charge stored in the power storage device when power supplied from an external power source to the memory system is shut off.
However, Frost specifically teaches the cited limitation [Referring to FIG. 1, an on-board ultra-capacitor 18 may also be provided and configured to receive charge during intervals when power is supplied to the Flash memory system 100 and to provide power for a limited time to the components making up the Flash memory system 100 whenever applied power is removed or drops below the power level provided by the ultra-capacitor … In the Flash system of FIG. 1, the ultra-capacitor is sized to provide adequate power to allow the system to store into the Flash memory array 14 any data that may be retained in the RAM storage device 11 at the time of power loss or power failure, as well as any other volatile information that may be necessary or useful for proper board operation … (¶ 0056)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to have a power storage device, wherein the controller is further configured to write data stored in the random access memory into the nonvolatile memory in the first mode by using electric charge stored in the power storage device when power supplied from an external power source to the memory 
	As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
	As to claim 13, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
	As to claim 20, it recites substantially the same limitations as in claim 9, and is rejected for the same reasons set forth in the analysis of claim 9. Refer to “As to claim 9” presented earlier in this Office Action for details.
8.	Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Tanpairoj, and in view of Joo (US Patent Application Publication 2013/0304966).
	Regarding claim 4, Jayaraman in view of Tanpairoj does not teach determining a ratio between a first data amount to be written into the nonvolatile memory in the first mode and a second data amount to be written into the nonvolatile memory in the second mode on the basis of the reception speed.
	However, Joo specifically teaches the cited limitation [SLC/MLC ratio with respect to speed as shown in figure 6A; … In particular, a memory cell capable of being programmed using an MLC scheme and a memory cell capable of being programmed with a predetermined ratio to the non-volatile memory device during an operation time that a user recognizes … (¶ 0008); The ratio for performing the program scheme determined by the write mode signal Wmode may be controlled externally, and may be determined on the basis of a data write redundant space in the memory cell array 300. For example, since the MLC scheme and the SLC scheme are different from each other in terms of a write time, a rate of the pseudo SLC buffer scheme may increase to more quickly perform memory programming. However, during the chip activation period, if a space in which data is to be temporarily written in the memory cell array 300 using the SLC scheme is determined to be insufficient in size, a rate of the MLC scheme can increase instead of the pseudo SLC buffer scheme (¶ 0045); In FIG. 6A, an X-axis denotes a ratio of the MLC scheme to the pseudo SLC scheme, and a Y-axis denotes a program throughput, i.e., a program speed, represented in units of MBps (¶ 0086)].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time prior to Applicant’s invention to determine a ratio between a first data amount to be written into the nonvolatile memory in the first mode and a second data amount to be written into the nonvolatile memory in the second mode on the basis of the reception speed, as demonstrated by Joo, and to incorporate it into the existing apparatus disclosed by Jayaraman in view of Tanpairoj, because Joo teaches doing so allows controlling the entire operation time of the non-volatile memory device and a requested degree of integration of a memory cell array [… As a result, it is possible to control the entire operation time of the non-volatile memory device and a requested degree of integration of a memory cell array (¶ 0008)].
The memory system of Claim 4, wherein the controller is configured to increase a ratio of the first data amount to a sum of the first data amount and the second data amount as the reception speed increases [Joo – as shown in figure 6A].
	As to claim 15, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	As to claim 16, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
					
Conclusion
9.	Claims 1-20 are rejected as explained above. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
May 6, 2021